Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/888,179 filed on May 29, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,671,858 B2. 

The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claims 1-4 and 12-20 of the instant application and claims 1-4 and 12-20, respectively, of Patent ‘858, would have been obvious to a person of ordinary skill in the art, as argued in the above rejection of claim 1 of the instant application. This is demonstrated in the following table that shows conflicting claims side by side.

	
Application 16/888,179
1. A method, comprising: at a client device having one or more processors and memory storing instructions for execution by the one or more processors: receiving, from a server system, a first video sub-stream comprising a first plurality of images of a scene; playing the first video sub-stream; detecting selection of a region of interest in the scene; transmitting the selected region of interest to the server system; receiving, from the server system, image data of the selected region of interest, wherein the image data is located from a second plurality of images of a second video sub-stream corresponding to the first video sub-stream; wherein images of the second video sub-stream (i) have a higher image resolution than images of the first video sub-stream, or (ii) are received at a higher frame rate than images of the first video sub-stream; and displaying the image data. 
2. The method of claim 1, wherein the first video sub-stream and the second video sub-stream correspond to the same content recorded by a camera device. 
3. The method of claim 1, wherein the second video sub-stream corresponds to a lower frame rate than a respective frame rate of the first video sub-stream. 

12. A non-transitory computer-readable storage medium, storing one or more programs for execution by one or more processors of a client device, the one or more programs including instructions for: receiving, from a server system, a first video sub-stream comprising a first plurality of images of a scene; playing the first video sub-stream; detecting selection of a region of interest in the scene; transmitting the selected region of interest to the server system; receiving, from the server system, image data of the selected region of interest, wherein the image data is located from a second plurality of images of a second video sub-stream corresponding to the first video sub-stream; wherein images of the second video sub-stream (i) have a higher image resolution than images of the first video sub-stream, or (ii) are received at a higher frame rate than images of the first video sub-stream; and displaying the image data. 
13. The computer-readable storage medium of claim 12, wherein: the detected selection is from a first image of the first plurality of images of the first video sub-stream; and the image data of the selected region of interest includes image data having a respective timestamp that is closest in time to a first timestamp of the first image. 
14. The computer-readable storage medium of claim 13, wherein the respective timestamp of the image data matches the first timestamp of the first image. 
15. The computer-readable storage medium of claim 12, wherein displaying the image data comprises displaying, at the client device, a command for commencing playback of the second video sub-stream from a position within the second sub-stream that corresponds to the image data. 
16. The computer-readable storage medium of claim 12, wherein locating the image data of the selected region of interest is further based on criteria for one or more of: image sharpness, scene location, and features of the region of interest. 

18. The computer-readable storage medium of claim 12, wherein the one or more programs further include instructions for: displaying one or more affordances corresponding to the image data; and detecting a user input selecting a first affordance of the one or more affordances, wherein the image data is displayed in response to detecting selection of the first affordance. 
19. The computer-readable storage medium of claim 12, wherein detecting selection of the region of interest comprises detecting a user input defining a boundary of the region of interest. 
20. The computer-readable storage medium of claim 12, wherein the one or more programs further include instructions for ceasing playback of the first video sub-stream in response to receiving the image data, wherein displaying the image data is performed in response to receiving the image data. 
Patent 10,671,858
1. A method, comprising: at a client device having one or more processors and memory storing instructions for execution by the one or more processors: receiving, from a server system, a first video sub-stream comprising a first plurality of images of a scene; playing the first video sub-stream; detecting selection of a region of interest in the scene, wherein the selection is from a first image of the first plurality of images of the first video sub-stream; transmitting the selected region of interest to the server system; receiving, from the server system, image data of the selected region of interest, wherein the image data is located from a second plurality of images of a second video sub-stream corresponding to the first video sub-stream, images of the second video sub-stream having a higher image resolution than images of the first video sub-stream; and displaying the located image data. 
2. The method of claim 1, wherein the first video sub-stream and the second video sub-stream correspond to the same content recorded by a camera device. 
3. The method of claim 1, wherein the second video sub-stream corresponds to a lower frame rate than a respective frame rate of the first video sub-stream.  

12. A non-transitory computer-readable storage medium, storing one or more programs for execution by one or more processors of a client device, the one or more programs including instructions for: receiving, from a server system, a first video sub-stream comprising a first plurality of images of a scene; playing the first video sub-stream; detecting selection of a region of interest in the scene, wherein the selection is from a first image of the first plurality of images of the first video sub-stream; transmitting the selected region of interest to the server system; receiving, from the server system, image data of the selected region of interest, wherein the image data is located from a second plurality of images of a second video sub-stream corresponding to the first video sub-stream, images of the second video sub-stream having a higher image resolution than images of the first video sub-stream; and displaying the located image data. 
13. The computer-readable storage medium of claim 12, wherein the located image data of the selected region of interest includes image data having a respective timestamp that is closest in time to a first timestamp of the first image.

14. The computer-readable storage medium of claim 13, wherein the respective timestamp of the located image data matches the first timestamp of the first image. 
15. The computer-readable storage medium of claim 12, wherein displaying the located image data comprises displaying, at the client device, a command for commencing playback of the second video sub-stream from a position within the second sub-stream that corresponds to the located image data. 
16. The computer-readable storage medium of claim 12, wherein locating the image data of the selected region of interest is further based on criteria for one or more of: image sharpness, scene location, and features of the region of interest. 


18. The computer-readable storage medium of claim 12, wherein the one or more programs further include instructions for: displaying one or more affordances corresponding to the located image data; and detecting a user input selecting a first one of the one or more affordances, wherein the located image data is displayed in response to detecting selection of the first affordance. 
19. The computer-readable storage medium of claim 12, wherein detecting selection of the region of interest comprises detecting a user input defining a boundary of the region of interest. 
20. The computer-readable storage medium of claim 12, wherein the one or more programs further include instructions for ceasing playback of the first video sub-stream in response to receiving the located image data, wherein displaying the located image data is performed in response to receiving the located image data.



Applicant is respectfully advised that the prosecution of the instant application as to the merits over prior art is closed and the application would be in condition for allowance if the double patenting rejection is overcome. 
The following is a statement of reasons for indicating that the prosecution of the instant application as to the merits over prior art is closed over prior art of record:
The prior art of record, found as a result of a search (see Search Report, Notice of Reference Cited and ip.com searches for NPL and PL), alone or in combination with one another fail to disclose the following limitations of independent claims 1 and 12:

“wherein images of the second video sub-stream (i) have a higher image resolution than images of the first video sub-stream, or (ii) are received at a higher frame rate than images of the first video sub-stream; and
displaying the image data.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Siann et al., US 2009/0189981A1, discloses video delivery system using wireless cameras.
Renkins, US 20160035195 A1, discloses wireless video surveillance system with remote viewing.
Saptharishi et al., US 20140132758 A1, discloses multi-dimensional virtual beam detection for video analytics.
Datta et al., US 20140003708 A1, discloses object retrieval in video data.
Monroe, US 20140354821 A1, discloses covert networked security camera.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485